DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered.  Note: the deployed configuration in Hait is interpreted differently in this office action compared to the previous office action.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hait (US 5535733 A).
Regarding claim 1, Hait discloses a stove (see embodiment shown in Figs. 9-13), comprising: 
a first cover (90) including a cavity; 
a second cover (71) including a cavity; and 
a main portion (75, see Fig. 11) including a first end portion (top half with holes 77 when looking at Fig. 11) and a second end portion (bottom half with holes 76 when looking at Fig. 11), the first end portion defining a first opening and the second end portion defining a second opening, the main portion including a plurality of holes (interpretation 1: holes 77 on only one wall panel of the main portion, e.g., panel 75c; interpretation 2: all of the holes 77) in the first end portion, 

in a deployed configuration (configuration shown in Fig. 11 but with the main portion 75 inverted such that the holes 77 are at the bottom and the holes 76 are at the top), the first end portion of the main portion (75) being disposed in the cavity of the second cover (71) such that second cover covers the plurality of holes in the first end portion (they would be partly covered, similar to how the holes 76 are partly covered by the second cover as shown in Fig. 9), and
the main portion (75) having a portion exposed outside of the first cover and second cover when in the stowed configuration and in the deployed configuration (see Fig. 9) (note: both the stowed and deployed configurations would have the configuration shown in Fig. 9).

Regarding claim 2, Hait discloses wherein the plurality of holes in the first end portion includes a horizontal row of holes (holes 77 on one wall panel of the main portion, e.g., panel 75c) and the plurality of holes in the second end portion includes a horizontal row of holes (holes 76 on one wall panel of the main portion, e.g., panel 75c). 
Regarding claim 3, Hait discloses wherein the horizontal row of holes in the first end portion includes a first horizontal row of holes (holes 77 on one wall panel of the main portion, e.g., panel 75c) and a second horizontal row of holes (holes 77 on another wall panel of the main portion, e.g., panel 75a), at least one of the first horizontal row of holes or the second horizontal row of holes functions as an exhaust set of holes during operation of the stove.
Regarding claim 4, Hait discloses wherein the horizontal row of holes in the first end portion includes a first horizontal row of holes (holes 77 on one wall panel of the main portion) and a second horizontal row of holes (holes 77 on another wall panel of the main portion), at 
Regarding claim 5, Hait discloses wherein the main portion includes a plurality of holes arranged in columns of inner vertical holes (holes 76, 77 that are located in the middle of a wall panel, e.g., panel 75b; note: these holes are another set of holes from the “plurality of holes in the first end portion and the plurality of holes in the second end portion”) and columns of outer vertical holes holes (holes 76, 77 that are located at the two ends of the wall panel, e.g., panel 75b; note: these holes are another set of holes from the “plurality of holes in the first end portion and the plurality of holes in the second end portion”), the columns of inner vertical holes being arranged between the columns of outer vertical holes.  
Regarding claim 7, Hait discloses wherein two sides (75b, 75d) of the main portion, which are on opposite sides of the main portion, each include a vertical row of holes (76, 77) (note: these holes are another set of holes from the “plurality of holes in the first end portion”)
Regarding claim 8, Hait discloses a plurality of holes (holes 76) in the second end portion, the plurality of holes in the first and second end portions being horizontal rows of holes, the horizontal rows of holes being disposed on each of a first side, a second side, a third side and a fourth side of the main portion (the holes are examined under interpretation 2) (Fig. 11).  
Regarding claim 9, Hait discloses wherein the main portion includes at least one opening (one of the holes 77 according to interpretation 1 that is not one of the “plurality of holes in the first end portion”) through which fuel can be inserted during operation of the stove (sticks of wood can be inserted into hole 76).  
Regarding claim 10, Hait discloses wherein, in the deployed configuration (configuration shown in Fig. 11 but with the main portion 75 inverted such that the holes 77 are at the bottom and the holes 76 are at the top), the second cover (71) is configured to cover the at least one opening (similar to how the holes 76 are covered by the second cover 71 in Fig. 9).  
Regarding claim 21, Hait discloses (see rejection of claim 1 for citations) a stove, comprising: a first cover including a cavity; a second cover including a cavity; and a main portion including a first end portion and a second end portion, the first end portion defining a first opening and the second end portion defining a second opening, the main portion including a plurality of holes in the first end portion and a plurality of holes in the second end portion, in a stowed configuration, the first end portion of the main portion being disposed in the cavity of the first cover and the second end portion of the main portion being disposed in the cavity of the second cover, in a deployed configuration, the first end portion of the main portion being disposed in the cavity of the second cover such that second cover covers the plurality of holes in the first end portion, and in a deployed configuration, the plurality of holes in the second end portion being exposed outside of the second cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hait (US 5535733 A) in view of Tupper (US 2789608 A).
Regarding claim 11, Hait fails to disclose wherein the second cover includes a recess, the recess being on an opposite side of the cavity of the second cover, the recess facing in a downward direction away from the main portion.  
Tupper teaches a container and a cover, and the technique wherein the cover (B’, Fig. 5) includes a recess (21), the recess being on an opposite side of the cavity of the second cover, the recess facing away from the main portion (A).  The recess is used to hold an eating utensil (36, Fig. 5).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Hait wherein the second cover (Hait, 71) includes a recess, the recess being on an opposite side of the cavity of the second cover, the recess facing in a downward direction away from the main portion.  The motivation to combine is so that the recess can be used to hold cooking and/or eating utensils.  
Regarding claim 13, modified Hait discloses wherein the recess and the cavity of the second cover have a common wall (Tupper, 24).   
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hait (US 5535733 A) in view of Fischer (US 5312011 A).
Regarding 18, Hait fails to disclose wherein: the first cover further includes a recess, on an opposite side of the first cover relative to the cavity; and the second cover further includes a recess, on an opposite side of the second cover relative to the cavity.
However, Fischer teaches a stackable container system, wherein: the first cover further includes a recess (46, Fig. 4), on an opposite side of the first cover relative to the cavity; and the base (equivalent to the second cover in Hait) further includes a recess (52, Fig. 4) facing the ground.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Hait wherein: the first cover (Hait, 90) further includes a recess, on an opposite side of the first cover relative to the cavity (i.e., the recess would be on a top side of the first cover 90, see Fig. 12 of Hait); and the second cover (Hait, base 71) further includes a recess (recess on the bottom of the base 71, facing the ground), on an opposite side of the second cover relative to the cavity.  The motivation to combine is so that the cooking units of Hait can be made stackable. This would be especially useful if there are many cooking units, for example, at a children’s outdoor camp program, and the units need to be securely stored away when not in use.  The recesses would prevent the stacked cooking units from slipping off of each other.  
Regarding claim 19, Hait discloses wherein the first end portion of the main portion includes a first horizontal row of holes and a second horizontal row of holes, the first horizontal row of holes functions as an exhaust set of holes during operation of the stove (see the rejection of claim 3).  
Regarding claim 20, Hait discloses wherein the first end portion of the main portion includes a first horizontal row of holes (interpretation 1: holes 77 on only one wall panel of the main portion, e.g., panel 75c) and a second horizontal row of holes (holes 76 on only one wall panel of the main portion, e.g., panel 75c), the second horizontal row of holes being below the first horizontal row of holes, the second horizontal row of holes functions as a combustion set of holes during operation of the stove (the holes allow combustion air to enter).

Allowable Subject Matter
Claims 6, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762